UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1712


CARLOS A. ALFORD,

                Plaintiff – Appellant,

          v.

RAY MABUS, Secretary of the Navy; W. DEAN PHIEFFER,
Chairman Board of Corrections; ROBERT D. ZSALMAN, Acting
Executive Director,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:14-cv-00195-D)


Submitted:   October 30, 2015              Decided:   November 18, 2015


Before SHEDD, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlos A. Alford, Appellant Pro Se. Robert Francisco Ramirez,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Carlos    A.   Alford    appeals     the     district     court’s   order

dismissing this action for want of subject matter jurisdiction.

We   have    reviewed   the   record   and    find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Alford v. Mabus, No. 7:14-cv-00195-D (E.D.N.C. June 23,

2015).      We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented     in   the   materials

before   this   court   and   argument     would   not    aid   the   decisional

process.

                                                                        AFFIRMED




                                       2